     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 1 of 17 Page ID #:1451



1
      Liana Serobian, Esq. (SBN 235466)
2
      Serobian Law, Inc.
3     100 N. Brand Blvd., Suite 600
4
      Glendale, CA 91203
      (818) 539-2249
5     L.Serobian@yahoo.com
6

7
      Attorneys for Plaintiffs, Ulikhanova and Minor P.G.
8

9
                          UNITED STATES DISTRICT COURT
10

11
                        CENTRAL DISTRICT OF CALIFORNIA
12    LUCY ULIKHANOVA, ET AL.,,                  Case No. 2:17-CV-9193-FMO-E
13
                                                 Hon. Fernando M. Olguin (Dist.
                  Plaintiffs,                    Judge)
14
                                                 Hon. Charles F. Eick (Mag. Judge)
      vs.
15                                   PLAINTIFFS’ NOTICE OF MOTION
16    COUNTY OF LOS ANGELES, ET AL., AND MOTION FOR
                                     RECONSIDERATION AND/OR
17
              Defendant              REQUEST TO AMEND THE
18                                   COMPLAINT
19
                                               DATE: JUNE 20, 2019
20                                             TIME: 9:30 A.M.
21
                                               LOCATION: COURTROOM 6D

22                                             COMPLAINT FILED: DECEMBER
23                                             23, 2017
                                               FAC FILED: APRIL 19, 2018
24
                                               SAC FILED: MAY 18, 2018
25                                             TAC FILED: JULY 2, 2018
26

27                PLEASE TAKE NOTICE:
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 1
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 2 of 17 Page ID #:1452



1                  On June 20, 2019, at 9:30 a.m., or as soon thereafter as the matter may
2
      be heard before the Hon. Fernando M. Olguin, District Judge for the United States
3

4     District Court for the Central District of California, in Courtroom 6D of the First
5
      Street Courthouse, located at 350 W. 1st Street, Los Angeles, California 90012,
6

7
      Plaintiffs Lucy Ulikhanova and P.G. (“Plaintiffs”) will move the Court for an order

8     granting Motion for Reconsideration of its ruling on the Motion to Dismiss and/or
9
      Motion to Amend the Complaint under Federal Rule of Civil Procedure 54(b) on
10

11    the following issues:
12
                   1.    PLAINTIFFS’ MOTION TO RECONSIDER THIS COURT’S
13

14
      DISMISSAL OF THE MONELL CLAIM AGAINST THE COUNTY OF LOS

15    ANGELES AS TO THE FAILURE TO TRAIN ITS SOCIAL WORKERS
16
      AND/OR REQUEST TO AMEND THE COMPLAINT WITH THE NEW
17

18    MATERIAL FACTS;
19
                   2.    PLAINTIFFS REQUEST THAT THIS COURT
20

21
      RECONSIDER ITS RULING THAT SOCIAL WORKERS HAVE ABSOLUTE

22    IMMUNITY AS TO THE STATE LAW CLAIMS UNDER ALICIA T.;
23
                   3.    PLAINTIFFS REQUEST THAT THIS COURT
24

25    RECONSIDER ITS RULING THAT THE FAMILY COURT’S CUSTODY
26
      ORDERS THAT GOVERNED THE FAMILY AND SEXUAL ABUSE FINDING
27
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 2
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 3 of 17 Page ID #:1453



1     AGAINST FATHER WAS IMMATERIAL EVIDENCE IN THE APPLICATION
2
      FOR THE REMOVAL OF THE MINOR FROM CUSTODIAL MOTHER.
3

4                  This motion is made following conferences of counsel pursuant to
5
      Local Rule 7-3, which occurred in the on March 7, 2019 following the deposition
6

7
      of Dr. Boxstein, and April 2, 2019, via email with counsel for Defendants, Ryan

8     Graham from the offices of Peterson Bradford Burkwitz, LLP.
9
                   This motion is based upon this notice, the accompanying
10

11    memorandum of points and authorities, the depositions of Defendants attached as
12
      Exhibits 1 and 2, and upon such other evidence or argument as may be presented to
13

14
      the Court at the time of the hearing on this motion.

15                 Plaintiffs respectfully request that this Court grant in its entirety this
16
      Motion for Reconsideration of the Ruling of the Defendant’s Motion to Dismiss,
17

18    and/or allow Plaintiffs to amend the Complaint to conform to the facts learned
19
      during the discovery. Further, if this Court was to deny the Plaintiffs’ Motion to
20

21
      Reconsider and/or Amend the Complaint, Plaintiffs seek certification under rule

22    54(b) of the Federal Rules of Civil Procedure, to authorize an interlocutory appeal.
23
                   DATED: May 18, 2019
24

25

26
                   By: /s/ Liana Serobian
27                 Counsel for the Plaintiffs
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 3
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 4 of 17 Page ID #:1454



1                                    TABLE OF CONTENTS
2
            TABLE OF CONTENTS .................................................................. 4
3
            TABLE OF AUTHORITIES .......................................................... 5
4
            MEMORANDUM OF POINTS AND AUTHORITIES................... 6
5

6           I.      PLAINTIFFS’ MOTION TO RECONSIDER THIS COURT’S
7
                    DISMISSAL OF THE MONELL CLAIM AGAINST THE COUNTY
                    OF LOS ANGELES AS TO THE FAILURE TO TRAIN ITS
8                   SOCIAL WORKERS AND/OR REQUEST TO AMEND THE
9                   COMPLAINT WITH THE NEW MATERIAL FACTS.....................6
10
            II.     PLAINTIFFS REQUEST THAT THIS COURT RECONSIDER ITS
11                  RULING THAT SOCIAL WORKERS HAVE ABSOLUTE
                    IMMUNITY AS TO THE STATE LAW CLAIMS UNDER ALICIA
12
                    T. ......................................................13
13

14
            III.    PLAINTIFFS REQUEST THAT THIS COURT RECONSIDER ITS
                    RULING THAT THE FAMILY COURT’S CUSTODY ORDERS
15                  THAT GOVERNED THE FAMILY AND SEXUAL ABUSE
16                  FINDING AGAINST FATHER WAS IMMATERIAL EVIDENCE
                    IN THE APPLICATION FOR THE REMOVAL OF THE MINOR
17
                    FROM CUSTODIAL MOTHER. ......................................................14
18
            CONCLUSION.............................................................................. 16
19

20
            PROOF OF SERVICE.................................................................17

21

22

23

24

25

26

27
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 4
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 5 of 17 Page ID #:1455



1                                           TABLE OF AUTHORITIES
2           US CONSTITUTION
            Fourth Amendment ...............................................13
3
            Fourteenth Amendment................................................10-12
4
            CASES
5
            Alicia T. v. Cty. of Los Angeles, 222 Cal.App.3d 869 (1990)………13
6           Christie v. Iopa, 176 F.3d 1231, 1235 (9th Cir.1999)................................8
7
            City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 103 L.Ed.2d
            412 (1989)………………………………………………………9
8           City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882,
9           885 (9th Cir. 2001)…………………………………………………6
            Guillory v. County of Orange, 731 F.2d 1379, 1382 (9th Cir.1984)…9
10
            Hearns v. San Bernardino Police Dept., 530 F.3d 1124, 1127 (9th
11          Cir.2008)…11
            Karim Panahi v. L.A. Police Dept., 839 F.2d 621, 624 (9th Cir.1988)…8
12
            Mann v. Cty. of San Diego, 907 F.3d 1154 (9th Cir. 2018) ........8-11
13          Monell v. New York City Dept. of Social Services, 436 U.S. 658, 692, 98
14
            S.Ct. 2018…………………………………………………………6, 7, 12
            Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir.2005)………8
15          Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U . S. 1, 12
16          (1983)........................................................................................6
            Shah v. County of L.A., 797 F.2d 743, 747 (9th Cir.1986)…………9
17
            Tanner v. Heise, 879 F.2d 572, 582-83 (9th Cir.1989)……………9
18          Wallis v. Spencer, 202 F.3d 1126, 1136 (9th Cir. 2000) ........10-11
19
            STATUTES
20          42 U.S.C. § 1983………………………………………pass
21
            Federal Rule of Civil Procedure 8(a)(2) ………………………………11-12
            Federal Rule of Civil Procedure 54(b) ………………………2, 6, 13, 15
22          Federal Rules of Evidence 201…………………………………………14
23          Cal. Government Code § 820.21. ………………………………………13
24

25

26

27
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 5
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 6 of 17 Page ID #:1456



1                  MEMORANDUM OF POINTS AND AUTHORITIES
2
                          I.     PLAINTIFFS’ MOTION TO RECONSIDER THIS
3
                                 COURT’S DISMISSAL OF THE MONELL CLAIM
4                                AGAINST THE COUNTY OF LOS ANGELES AS
                                 TO THE FAILURE TO TRAIN ITS SOCIAL
5
                                 WORKERS AND/OR REQUEST TO AMEND THE
6                                COMPLAINT WITH THE NEW MATERIAL
7
                                 FACTS.

8                  In its Order on the Defendants’ Motions to Dismiss, docket number
9     71, this Court dismissed the Plaintiffs’ Monell Claims, among which “failure to
10
      train” was alleged, on the basis that the Plaintiffs could not prove the existence of
11
      municipal custom or policy on the basis of a single incident, and further found that
12
      the Plaintiffs’ claim that a final policy maker ratified the Defendants actions was
13
      conclusory. (Doc. 71, pp. 8-9.)
14
                   Plaintiffs now seek for this Court to reconsider its ruling on the
15
      Monell Claim as to the former Defendant County of Los Angeles’ failure-to-train
16
      its social workers, because the discovery revealed that both Defendants during
17
      their depositions testified that they received no or limited training as to those
18
      parents’ decision-making rights with regard to their children’s medical and
19

20
      educational matters, resulting in the complained of constitutional violations. (Ex. 1,

21
      pp. 37-38, 50-51, 74; Ex. 2, pp. 19, 24-25.)

22                 This Motion for Reconsideration is brought pursuant to Federal Rule
23    of Civil Procedure 54(b). Pursuant to that rule, a “every order short of a final
24    decree is subject to reopening at the discretion of the district judge.” Moses H.
25    Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U . S. 1, 12 (1983). Pursuant to
26    Rule 54(b), a court order that does not terminate the action “may be revised at any
27    time before the entry of a judgment adjudicating all the claims and all the parties'
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 6
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 7 of 17 Page ID #:1457



1     rights and liabilities.” Fed. R. Civ. P. 54(b); see also City of Los Angeles, Harbor
2     Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (“As long as a
3
      district court has jurisdiction over the case, then it possesses the inherent
4
      procedural power to reconsider, rescind, or modify an interlocutory order for cause
5
      seen by it to be sufficient.”)
6
                   Here, the emergence of new material facts render this Motion for
7
      Reconsideration necessary and should be granted by this Court. Specifically, both
8
      Defendants Helwajian and Carey testified that County of Los Angeles provided
9
      them with no training as to the parents’ medical and education decision making
10
      rights. Both Defendants had no idea what the grandfather’s clause of the
11
      mandatory vaccination law for school-aged children meant. (Ex. 1, pp. 37-38, 50-
12

13
      51, 74; Ex. 2, pp. 19, 24-25.) Notably, Defendant Carey had been a social worker

14
      for 24 years and Helwajian for 10 years. (Ex. 1, p. 6; Ex. 2, 19, 24-25.)

15                 Remarkably, Defendant Helwajian answered as follows under oath:
16    “Q.· ·But as for you, you have not been called to attend a training for past or
17    present vaccination laws of the State of California? · · · ·A.· ·No, no training on
18    vaccinations, ever.” (Ex. 1, p. 51.) Defendant Carey similarly testified to the same
19    question: “No specific training.” (Ex. 2, p. 24.)
20                 In Monell v. New York City Dept. of Social Services, 436 U.S. 658,
21    692, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), the Supreme Court limited a local
22    government's liability under 42 U.S.C. § 1983 to those cases where “some official
23    policy ‘causes' an employee to violate another's constitutional rights.”
24
                   To prevail in a civil rights claim against a local government under
25
      Monell, a plaintiff must satisfy a three-part test:
26

27
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 7
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 8 of 17 Page ID #:1458



1                   (1) The local government official(s) must have intentionally violated
2     the plaintiff's constitutional rights;
3
                    (2) The violation must be a part of policy or custom and may not be
4
      an isolated incident; and
5
                    (3) There must be a link between the specific policy or custom to the
6
      plaintiff's injury. Id. at 690-92.
7
                    There are several ways to prove a policy or custom of a municipality.
8
      A plaintiff may show (1) “a longstanding practice or custom which constitutes the
9
      ‘standard operating procedure’ of the local government entity;” or (2) “the
10
      decision-making official was, as a matter of state law, a final policymaking
11
      authority whose edicts or acts may fairly be said to represent official policy in the
12

13
      area of decision;” or (3) “the official with final policymaking authority either

14
      delegated that authority to, or ratified the decision of, a subordinate.” Menotti v.

15    City of Seattle, 409 F.3d 1113, 1147 (9th Cir.2005). The Ninth Circuit has held that
16    a municipal policy “may be inferred from widespread practices or evidence of
17    repeated constitutional violations for which the errant municipal officers were not
18    discharged or reprimanded.” (Id.)
19                  Even for a single incident, a municipality may still be liable under
20    Monell where: (1) the person causing the violation has “final policymaking
21    authority;” (2) the “final policymaker” “ratified” a subordinate’s actions; or (3) the
22    “final policymaker” acted with deliberate indifference to a subordinate’s
23    constitutional violations. (Christie v. Iopa, 176 F.3d 1231, 1235 (9th Cir.1999). It
24
      is well established in the Ninth Circuit that an allegation based on nothing more
25
      than a bare averment that the official’s conduct conformed to official policy,
26
      custom or practice suffices to state a Monell claim under Section 1983. (See Mann
27
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 8
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 9 of 17 Page ID #:1459



1     v. Cty. of San Diego, 907 F.3d 1154 (9th Cir. 2018); Karim Panahi v. L.A. Police
2     Dept., 839 F.2d 621, 624 (9th Cir.1988); Shah v. County of L.A., 797 F.2d 743, 747
3
      (9th Cir.1986); Guillory v. County of Orange, 731 F.2d 1379, 1382 (9th Cir.1984).)
4
                   As instructive here, a municipality’s failure to train an employee who
5
      has caused a constitutional violation can be the basis for § 1983 liability where the
6
      failure to train amounts to deliberate indifference to the rights of persons with
7
      whom the employee comes into contact. (City of Canton v. Harris, 489 U.S. 378,
8
      388, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989).) The issue is whether the training
9
      program is adequate and, if it is not, whether such inadequate training can
10
      justifiably be said to represent municipal policy. (Id. at 390.)
11
                   Hence, to prevail on a failure to train theory, a plaintiff must allege
12

13
      that the inadequacy of training amounted to “deliberate indifference to the rights of

14
      persons with whom the police come into contact.” (City of Canton, Ohio, 489 U.S.

15    at 388; see also Tanner v. Heise, 879 F.2d 572, 582-83 (9th Cir.1989). Only where
16    plaintiff can allege that a failure to train reflects a “deliberate” or “conscious”
17    choice by a municipality can a claim against a city be stated under § 1983.
18                 Here, the new facts revealed during the discovery, namely during the
19    testimonies of the Defendants, shows that Plaintiffs could and did sufficiently
20    states a § 1983 Monell failure to train claim against the County of Los Angeles.
21                 The testimonies clearly show that the County of Los Angeles knew or
22    should have known that its training and supervision were non-existent or at the
23    minimum grossly deficient; it was deliberately indifferent, or acted with gross or
24
      reckless disregard, to the likelihood that the constitutional rights of individuals
25
      would be violated by conducting unauthorized medical procedures on their
26

27
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28    COMPLAINT
      PAGE | 9
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 10 of 17 Page ID #:1460



1      children and/or violating their rights to make educational decisions for their
2      children. (Ex. 1, pp. 37-38, 50-51, 74; Ex. 2, pp. 19, 24-25.)
3
                     This case comes squarely under the direct Monell analysis of Mann,
4
       supra, where the Ninth Circuit explained: “We reject the County’s argument that
5
       we must also apply a ‘shocks the conscience’ standard to [Plaintiffs’] Fourteenth
6
       Amendment substantive due process claim under Monell. Neither Wallis nor
7
       Greene applied such a test, and the County cites no Ninth Circuit authority for the
8
       proposition that this test applies here. As the district court correctly concluded,
9
       Mark and Melissa have a “direct” Monell claim based on the County’s undisputed
10
       policy or practice of failing to notify parents of the Polinsky medical examinations,
11
       for which they are only required to prove that the County acted with ‘the state of
12

13
       mind required to prove the underlying violation.’ Gibson v. Cty. of Washoe, Nev.,

14
       290 F.3d 1175, 1185–86 (9th Cir. 2002), overruled on other grounds by Castro v.

15     Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (distinguishing ‘direct’ from
16     ‘indirect’ Monell claims, which allege that a municipality violated the constitution
17     through its omissions and which require a showing of deliberate indifference). The
18     County’s deliberate adoption of its policy or practice ‘establishes that the
19     municipality acted culpably.’ Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown,
20     520 U.S. 397, 404–5, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997) (‘Where a plaintiff
21     claims that a particular municipal action itself violates federal law, or directs an
22     employee to do so, resolving the[ ] issues of fault and causation are
23     straightforward.’). Our inquiry ends there.” (Mann v. Cty. of San Diego, supra, at
24
       1163-1164.)
25

26

27
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 10
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 11 of 17 Page ID #:1461



1                    Therefore, the Los Angeles County’s policy, custom, pattern, practice
2      or persistent course of conduct during the entire 10 years when Helwajian was a
3
       social worker and the 24 years when Carey was a social worker, entrusted with
4
       medical and educational decision making rights of children facing the juvenile
5
       court system, was a direct and proximate cause of the violation of Plaintiffs’
6
       constitutional rights under the Fourteenth Amendment substantive due process
7
       against unauthorized medical procedures in parents’ absence and bypass of their
8
       education rights. (See Dkt. 39, TAC at ¶¶ 179-88).
9
                     “The Fourteenth Amendment embodies a constitutional right for
10
       parents and children “to live together without governmental interference.” Wallis v.
11
       Spencer, 202 F.3d 1126, 1136 (9th Cir. 2000). This “right to family association
12

13
       includes the right of parents to make important medical decisions for their children,

14
       and of children to have those decisions made by their parents rather than the state.”

15     Id. at 1141. Additionally, it encompasses the right of parents to be with their
16     children during medical procedures. See id. at 1142 (“Moreover, parents have a
17     right arising from the liberty interest in family association to be with their children
18     while they are receiving medical attention[.]”) . . .” (See Dkt. 71, pp. 11-12). The
19     Ninth Circuit recently observed in Mann, supra, that “parental consent is critical in
20     medical procedures involving children because children rely on parents or other
21     surrogates to provide informed permission for medical procedures that are essential
22     for their care.” (Id. at 1162.)
23                   Further, Plaintiffs could not and need not satisfy all of the facts later
24
       learned in discovery set forth above at the motion to dismiss stage. Rather, a claim
25
       against a local government is sufficiently pled so long as it states a “short and
26
       plain” statement of an unconstitutional act or decision for which the local
27
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 11
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 12 of 17 Page ID #:1462



1      government is responsible. See Fed.R.Civ.P. 8(a)(2). Notice pleading is defined by
2      Federal Rule of Civil Procedure 8(a)(2) which states “a pleading which sets forth a
3
       claim for relief must contain a short and plain statement of the claim showing that
4
       the pleader is entitled to relied.” See also Hearns v. San Bernardino Police Dept.,
5
       530 F.3d 1124, 1127 (9th Cir.2008). Plaintiffs claimed and continue to claim that
6
       the County of Los Angeles failed to train its social workers regarding the parents’
7
       decision-making rights with regard to their children’s medical care and education, -
8
       all of which was a direct and proximate cause of Plaintiffs’ constitutional rights
9
       being violated under the Fourteenth Amendment. This is sufficient to satisfy the
10
       requirements of Fed.R.Civ.P. 8(a)(2) and Monell at the pleading stage.
11
                    Accordingly, Plaintiffs respectfully request that this Court find that
12

13
       the disclosures made by both Defendants during their depositions are new facts

14
       which justify reconsideration of the Court’s dismissal of the Monell Claim for

15     failure to train against the County of Los Angeles and/or allow Plaintiffs to amend
16     the Complaint to conform to the facts learned during the discovery.
17                  Further, if this Court was to deny the Plaintiffs’ Motion to Reconsider
18     and/or Amend the Complaint, Plaintiffs seek certification under rule 54(b) of the
19     Federal Rules of Civil Procedure, to authorize an interlocutory appeal.
20

21

22

23

24

25

26

27
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 12
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 13 of 17 Page ID #:1463



1                          II.    PLAINTIFFS REQUEST THAT THIS COURT TO
2                                 RECONSIDER ITS RULING THAT SOCIAL
                                  WORKERS HAVE ABSOLUTE IMMUNITY AS TO
3
                                  THE STATE LAW CLAIMS UNDER ALICIA T.
4
                    This Court dismissed the Plaintiffs state law claims abduction of a
5

6
       child, intentional infliction of emotional distress, and violation of plaintiffs’ civil

7
       rights pursuant to Cal. Civ. Code § 52.1.3 pursuant to Alicia T. v. Cty. of Los

8      Angeles, 222 Cal.App.3d 869 (1990), finding it was the law. (Doc. 71, pp. 10-11.)
9                   However, Government Code § 820.21 was enacted in response to and
10     after the Alicia T. and its line of cases. Thus, Alicia T. is limited by section 820.21
11     as follows. Under the current California law, the courts find that social workers are
12     immune from civil liability, under Alicia T., other than those exceptions listed in
13     section 820.21. Under Cal. Gov. Code § 820.21, social workers are not immune for
14     “(1) Perjury. (2) Fabrication of evidence. (3) Failure to disclose known exculpatory
15     evidence. (4) Obtaining testimony by duress, as defined in Section 1569 of the
16     Civil Code, fraud, as defined in either Section 1572 or Section 1573 of the Civil
17
       Code, or undue influence, as defined in Section 1575 of the Civil Code.”
18
                    Plaintiffs Complaint alleged judicial deception, fabrication of
19
       evidence, perjury, and more. Hence, Alicia T. was wrongly applied at the motion
20
       to dismiss stage to dismiss the Plaintiffs’ state law claims that were exempted from
21
       immunity by Cal. Gov. Code § 820.21.
22
                    For this reason, Plaintiffs respectfully request that this Court
23
       reconsider its decision to dismiss the state law claims and/or allow Plaintiffs to
24
       amend the Complaint to conform to the facts learned during the discovery.
25

26

27
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 13
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 14 of 17 Page ID #:1464



1                   Further, if this Court was to deny the Plaintiffs’ Motion to Reconsider
2      and/or Amend the Complaint, Plaintiffs seek certification under rule 54(b) of the
3
       Federal Rules of Civil Procedure, to authorize an interlocutory appeal.
4

5
                           III.   PLAINTIFFS REQUEST THAT THIS COURT
6                                 RECONSIDER ITS RULING THAT THE FAMILY
7
                                  COURT’S CUSTODY ORDERS THAT
                                  GOVERNED THE FAMILY AND SEXUAL ABUSE
8                                 FINDING AGAINST FATHER WAS
9                                 IMMATERIAL EVIDENCE IN THE
                                  APPLICATION FOR THE REMOVAL OF THE
10
                                  MINOR FROM CUSTODIAL MOTHER.
11

12                  This Court dismissed the Plaintiffs’ first cause § 1983 claim alleging
13     Fourth Amendment violation as a result of P.G. removal from Ulikhanova based
14     on a judicially deceptive application for a warrant. This Court found that even if
15     the social workers Tigerino, Sosa, and Ramirez withheld the fact that the Family
16     Court had found that father sexually abused the minor and that Plaintiff
17
       Ulikhanova was the sole legal and physical custodian of the minor, with father
18
       having only monitored visits, these were immaterial to the judicial officers
19
       determination that Ulikhanova keeping the minor away from father and paternal
20
       family, the only reason for the request to remove, was causing the minor emotional
21
       harm. (Doc. 71, pp. 6-7.) This Court found that it’s impossible to tell if the
22
       Application was supplemented, there was enough evidence to support the removal.
23
                    Preliminarily, Plaintiffs request that this Court reconsider its decision
24
       to dismiss their First Cause of Action, because discovery was necessary to review
25
       the entire application and to prove to this Court that indeed the application for
26

27
       removal contained nothing more than allegations grounded on mother keeping the
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 14
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 15 of 17 Page ID #:1465



1      child away from father. However, had the juvenile court known that there was a
2      finding by a family court judge that father sexually abused the minor and mother
3
       was given sole custody rights, the court would have likely honored its sister court’s
4
       orders.
5
                    Further, by simple virtue of Judicial Notice of other court’s findings
6
       and orders, and its underlying legislative purpose, the Family Court’s findings of
7
       sexual abuse and custody determination for a minor before a juvenile court is per
8
       se material. Indeed, at every state and court level, even under Federal Rules of
9
       Evid. 201, a court may take judicial notice of “matters of public record.” Hence,
10
       the matters of public record pertaining to the minor before the juvenile court were
11
       per se material to the determination whether to remove the minor from the
12

13
       custodial mother for the protection of the non-custodial father.

14
                    For this reason, Plaintiffs respectfully request that this Court

15     reconsider its decision to dismiss the First Cause of Action for Judicial Deception
16     and/or allow Plaintiffs to amend the Complaint to conform to the facts learned
17     during the discovery.
18                  Further, if this Court was to deny the Plaintiffs’ Motion to Reconsider
19     and/or Amend the Complaint, Plaintiffs seek certification under rule 54(b) of the
20     Federal Rules of Civil Procedure, to authorize an interlocutory appeal.
21

22

23

24

25

26

27
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 15
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 16 of 17 Page ID #:1466



1                                               CONCLUSION
2
                    The Plaintiffs request that this Court grant in its entirety this Motion
3

4      for Reconsideration of the Ruling of the Defendant’s Motion to Dismiss, and/or
5
       allow Plaintiffs to amend the Complaint to conform to the facts learned during the
6

7
       discovery. Further, if this Court was to deny the Plaintiffs’ Motion to Reconsider

8      and/or Amend the Complaint, Plaintiffs seek certification under rule 54(b) of the
9
       Federal Rules of Civil Procedure, to authorize an interlocutory appeal.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 16
     Case 2:17-cv-09193-FMO-E Document 82 Filed 05/18/19 Page 17 of 17 Page ID #:1467



1                                           PROOF OF SERVICE
2
                    STATE OF CALIFORNIA, County of Los Angeles:
3

4                         LIANA SEROBIAN states: that I am and at all times herein
       mentioned have been a citizen of the United States and a resident of the County of
5
       Los Angeles, over the age of eighteen years and not a party the within action; that
6      my business address is 100 North Brand Blvd., Suite 600, Glendale, County of Los
7
       Angeles, State of California.

8                          That on the 18th day of May 2019, I served the attached
9      Plaintiffs’ Motion for Reconsideration and/or to Amend the Complaint, and
       Exhibits thereto (electronic only), upon the interested parties listed below by
10
       electronic service via email and mail addressed as follows:
11
                    •     Avi Burkwitz; Esq., ABurkwitz@pbbllp.com
12
                          Ryan A. Gra am, Esq., rgraham@bbllg.com
13                        PETERN ·RADFORD · BURKWITZ
14
                          100 North First Street, Suite 300
                          Burbank, California 91502
15

16                        I declare under penalty of perjury that the foregoing is true and
       correct. Executed this 18th day of May 2019, at Glendale, California.
17

18                  /s/ Liana Serobian
                    LIANA SEROBIAN, ESQ.
19

20

21

22

23

24

25

26

27
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR RECONSIDERATION AND/OR TO AMEND THE
28     COMPLAINT
       PAGE | 17
